Citation Nr: 0028063	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-29 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
bunion.  


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

Statements received by VA in June and September 2000 reflect 
that the veteran withdrew his claim for an increased 
evaluation of the bunion of the left first toe evaluated as 
30 percent disabling.  Therefore, the appeal is limited to 
the issue listed on the title page of this decision.  

A June 1995 statement from the veteran reasonably raises a 
claim of entitlement to service connection for a bilateral 
knee disability.  Testimony from the September 2000 Central 
Office hearing raises the claims of entitlement to service 
connection for hammertoes and calluses of both feet and 
service connection for bilateral flat feet based on 
aggravation.  See Hearing Transcript, pages 8-10.  As these 
claims have not been developed for appellate review, they are 
referred to the RO for appropriate action.  See Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

In this case, the veteran was previously denied service 
connection for a right foot bunion in December 1990.  The 
veteran did not file a timely notice of disagreement as to 
the adverse rating decision.  Thus, the claim is final.  See 
38 U.S.C.A. § 7105(c) (West 1991).  Absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

A remand is required where records within the control of VA 
that could reasonably be expected to be part of the record on 
appeal and could be determinative of the claim were not 
considered.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 19.9 (1999); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
accordance with VBA Letter 20-99-60 (August 30, 1999), 
service medical records and VA medical center records are to 
be requested in all cases.  These records are considered to 
be in VA custody.  

In September 1994, the veteran submitted a VA Form 21-4142, 
Authorization for Release of Information, for VA treatment 
records at the VA medical center in Washington, DC for 
treatment received in 1990.  The VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, reflects that the RO requested hospital 
summary and outpatient treatment records for the period from 
1992 to the present.  The response reflects compensation and 
pension examinations only, records at your facility.  A 
review of the claims file does not demonstrate that the RO 
requested or obtained any VA outpatient treatment records 
dated in 1990.  

Further, the veteran testified in September 2000 that he 
received podiatric services at Baynes Jones Hospital, Fort 
Polk, Louisiana from July 1988 to February 1989.  He contends 
that corrective surgery of his bilateral foot conditions had 
been discussed prior to his separation from service.  At this 
juncture, the Board acknowledges the RO's efforts to obtain 
the veteran's service medical records prior to the December 
1990 rating decision that denied service connection for a 
right foot bunion.  A DA Form 200, Transmittal Record, 
reflects that a health record, a dental record, a DD Form 
214, a separation order, a DA Form 664, and a VA Form 21-526 
were forwarded by the Military Personnel Clerk to the VARO in 
the District of Columbia in February 1989.  Conspicuously 
absent from that packet of records were sick call reports, 
clinic or dispensary visits of any kind, a record of 
immunizations, or laboratory tests, to include a separation 
examination.  Thereafter, the RO requested copies of the 
veteran's service medical records to develop the claim as 
filed in February 1989.  The evidence of record reflects that 
at some point coincident to the veteran's separation from 
service, the veteran's service records were forwarded to the 
Army Board of Corrections of Military Records in Washington, 
DC.  

In November 1990, the National Personnel Records Center 
(NPRC) produced a mental status evaluation and an entrance 
physical noting that "no other additional" service medical 
records were on file.  The NPRC reported that the veteran had 
filed a claim at the time of separation with the VARO in 
Baltimore, Maryland.  There is no indication from the record 
that the RO sought any records belonging to the veteran from 
the Baltimore VARO between 1989 and 1990.  In light of the 
fact that the veteran's records had been sent to the Army 
Board of Corrections of Military Records in Washington, DC 
during the pendency of the earlier claim and the fact that 
the veteran had filed a claim with the Baltimore VARO prior 
to discharge, there is a possibility that any treatment 
records not previously associated with the claims folder are 
now archived at the NPRC.  

The Board observes that the legal precedent governing the 
reopening of final claims recently changed as reflected in 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000).  In that 
regard, the evaluation of whether the veteran has presented 
new and material evidence to reopen a claim for service 
connection for a right foot bunion is limited to a 
consideration of 38 C.F.R. § 3.156 (1999) and the analysis as 
set out in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
The RO should also make a direct 
request for medical records to Baynes 
Jones Hospital, Fort Polk, Louisiana 
regarding treatment of a right foot 
bunion from July 1988 to February 
1989.  If the evidence requested 
cannot be secured, a negative response 
from that agency/ facility should be 
associated with the claims folder. 

2. The RO should also obtain treatment 
records regarding the right foot 
bunion from the VA medical center in 
Washington, DC for the period from 
1989 to the present. 

3. Then, the RO should determine whether 
new and material evidence had been 
submitted to reopen the claim applying 
38 C.F.R. § 3.156 and Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

4. If the benefit sought on appeal is not 
granted, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should 
be given a reasonable period of time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

 



